Citation Nr: 0116153	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-25 396	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Buerger's Disease.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the Army from May 1980 
to May 1983.  He also had additional service in the Army 
National Guard from September 9, 1983, to October 7, 1986.

In February 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for 
Buerger's Disease.  The RO also denied his claim for a total 
disability rating based on individual unemployability (TDIU).  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).  And as support for his claims, he and his 
mother testified at a hearing in November 2000.


FINDINGS OF FACT

1.  In January 1993, the RO denied the veteran's claim for 
service connection for Buerger's Disease; the RO sent him a 
letter that same month apprising him of the decision and of 
his procedural and appellate rights, and he did not timely 
appeal.

2.  The evidence submitted or otherwise obtained since the 
RO's January 1993 decision is either duplicative of the 
evidence that was on file when that decision was made, or is 
based entirely on the veteran's unsubstantiated allegations, 
or is not so significant that it must be considered in order 
to fairly decide whether he is entitled to service connection 
for Buerger's Disease.

3.  The veteran does not have any established service-
connected disabilities, and he alleges that he is permanently 
and totally disabled-and therefore entitled to a TDIU-based 
entirely on the residual amputations stemming from his 
Buerger's Disease, which is not service connected.


CONCLUSIONS OF LAW

1.  The RO's January 1993 decision denying service connection 
for Buerger's Disease is final; new and material evidence has 
not been submitted to reopen this claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2000).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Buerger's Disease

The RO previously considered-and denied-the veteran's claim 
for service connection for Buerger's Disease several years 
ago, in January 1993.  In denying the claim, the RO 
acknowledged that the veteran had the condition at the time 
of that decision-and, in fact, that he had had it since 
November 1989 when it initially was diagnosed while he was an 
inpatient at a VA hospital.  During the days immediately 
preceding the diagnosis, he had been complaining of 
experiencing progressively increasing pain in his right foot, 
particularly in his big toe, which had become so bad to the 
point of dry gangrene.  And the results of an arteriogram and 
other clinical workup had confirmed that he had substantial 
occlusion (ischemia) in the arteries of this extremity 
preventing his blood from circulating down into his right 
foot as it should.  So because of this, since his pain did 
not resolve with preliminary modalities of treatment 
(different types of medication, etc.), he subsequently 
underwent surgery in late December 1989 for a below-the-knee 
amputation of his right leg and foot.  He remained 
hospitalized until early January 1990, and he received 
follow-up treatment on an outpatient basis for several 
ensuing months.

Also in denying the claim in January 1993, the RO noted that, 
in the records of that treatment at the VA hospital during 
1989 and 1990, the veteran had reported experiencing the pain 
in his right foot for only 3 years (meaning, at the very 
earliest, only since 1986), without any significant medical 
history prior to then.  Therefore, since there was no 
probative evidence indicating that he had Buerger's Disease 
prior to 1986, either while on active duty in the Army from 
May 1980 to May 1983, or while on active duty for training 
(ACDUTRA) shortly thereafter in the Army National Guard from 
September 9, 1983, to October 7, 1986, the RO denied his 
claim.  See 38 U.S.C.A. §§ 101(22), (24), 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309; see also, e.g., Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The veteran only 
had established that he had the disability at issue, not that 
it was related to his service in the Army or Army National 
Guard.

The remaining evidence considered by the RO in denying the 
claim in January 1993 was the report of an August 1990 VA 
medical evaluation, when the examining VA physician again 
noted the previously documented diagnosis of Buerger's 
Disease, as well as the surgery in December 1989 involving 
the below-the-knee amputation.  This also was noted in a 
February 1990 statement from another VA physician at the VA 
hospital in Birmingham, which the RO considered, too.  And 
the RO considered still other evidence obtained from the 
Social Security Administration (SSA) indicating the veteran 
was awarded disability benefits by that agency-beginning in 
May 1990, presumably due to the severity of his Buerger's 
Disease.  He also submitted various personal statements, 
himself, which the RO considered as well, wherein he alleged 
that his Army doctors in service, and the VA and civilian 
doctors that had treated him since service, had misdiagnosed 
his complaints and symptoms for far less severe conditions-
when, in actuality, he was experiencing the early, prodromal 
stages of his Buerger's Disease.  He further alleged that, 
had those doctors made the correct diagnosis when treating 
him on the various occasions prior to the initial diagnosis 
in 1989, then he could have received the medical treatment 
that he needed much earlier than he did-which, in turn, 
may have precluded the need to have his right leg and foot 
amputated once his vascular impairment became irreversible.

The RO sent the veteran a letter in January 1993 notifying 
him of its decision denying his claim for service connection 
for Buerger's Disease and apprising him of his procedural and 
appellate rights in the event that he elected to appeal 
the decision.  But he did not, so it became final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  And consequently, 
there must be "new and material" evidence since that 
decision to reopen the claim and warrant further 
consideration of it on the merits.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a).

The Board must determine whether new and material evidence 
has been submitted because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
submitted, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence submitted is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  VA first must determine whether new 
and material evidence has been presented under 
38 C.F.R. § 3.156(a); second, if new and material evidence 
has been presented, immediately upon reopening VA must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, VA may evaluate the merits after ensuring the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc) and 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  However, 
since the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), totally eliminated the
well-grounded requirement concerning claims for VA benefits, 
the Board will limit its review and discussion to only the 
question of whether new and material evidence has been 
submitted to reopen the claim.

The Board finds that there is no prejudice to the veteran in 
going ahead and considering this issue, without first 
remanding the case to the RO for initial consideration of 
this matter, and to provide the veteran notice of the new 
law, because the RO already properly apprised him of the 
requirements for reopening his claim when notifying him of 
its February 2000 decision, and since the RO provided even 
further notice of this in the September 2000 statement of the 
case (SOC) and when more recently issuing a supplemental 
statement of the case (SSOC) in December 2000.  Furthermore, 
the RO already has given him several opportunities to 
identify or submit evidence showing that his claim should be 
reopened, and the RO has contacted all of the sources of 
evidence that he identified.  But aside from that, the 
Board's review of his claim under the more flexible Hodge 
standard accords him a less stringent "new and material" 
evidence threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

The evidence submitted or otherwise obtained since the RO's 
January 1993 decision consists of:  a) various additional 
statements from the veteran and his representative, b) a 
transcript of the testimony that the veteran and his mother 
gave under oath during his hearing in November 2000, c) and 
December 1998 and August 1999 statements from one of the 
veteran's private treating physicians, George W. Nunn, M.D., 
which the RO received in September 1999.

The various statements from the veteran and his 
representative, as well as the testimony that the veteran and 
his mother gave during the hearing, is not new evidence 
because they merely reiterate arguments previously made-
prior to the RO denying the claim in January 1993.  In other 
words, the veteran and the others speaking on his behalf 
always have alleged that he had Buerger's Disease while on 
active duty in the Army-albeit in an early stage of the 
condition, which was much earlier than when it initially was 
diagnosed in 1989.  They also always have alleged that his 
doctors in service, and those who treated and evaluated him 
after service prior to November 1989, misdiagnosed his 
complaints and symptoms for something else, far less severe-
which, in turn, prevented him from obtaining the treatment 
that he needed before the disease advanced to the point that 
it was irreversible, requiring the amputation.  So merely to 
make these very same allegations, again, during his current 
appeal, does not constitute new evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, since the 
veteran, his representative, and his mother are all lay 
people, their statements, even if new, would not be probative 
of the issue of medical causation-and therefore not 
material-because they do not have the necessary medical 
training and expertise to give competent opinions concerning 
the etiology of his Buerger's Disease.  See, e.g., Pollard v. 
Brown, 6 Vet. App. 11 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions of medical causation cannot serve as a 
predicate to reopen a claim under 38 U.S.C.A. § 5108).

In an effort to overcome this evidentiary burden of proof, 
the veteran submitted the December 1998 and August 1999 
statements from George W. Nunn, M.D., who indicated the 
veteran had been a patient of his since 1995.  Dr. Nunn also 
discussed the veteran's pertinent medical history-insofar as 
the documentation of his Buerger's Disease, requiring the 
initial amputation of his right leg and foot in 1989 (Dr. 
Nunn actually said the initial amputation occurred in 
"1990"), followed by a more recent amputation of the left 
leg in 1995.  Dr. Nunn went on to indicate that the veteran 
also has had problems involving his hands and has lost 
the tips of several fingers of his left hand, also due to the 
Buerger's Disease, which Dr. Nunn pointed out is a slow 
progressive disease by nature.  But in estimating the 
approximate date of onset of the disease, Dr. Nunn 
indicated in his earlier statement, in December 1998, that he 
believed the veteran's Burger's Disease "had been present 
probably for ten to fifteen years prior to his amputation in 
1990," and was present in the 1980s and has continued to 
progress, rendering him severely disabled due to his lower 
extremity amputations.  Whereas in Dr. Nunn's latter 
statement, in August 1999, he made a noticeably different 
estimation, stating the veteran's Burger's Disease only "had 
probably been present for some eight to ten years prior to 
his first amputation [in 1990]."

The obvious discrepancy in the dates estimated by Dr. Nunn, 
as to when the veteran supposedly initially contracted his 
Buerger's Disease, is very detrimental to his attempt to 
reopen his claim because of the fact that Dr. Nunn gave two 
different times for the probable onset of the symptoms 
associated with this condition.  Dr. Nunn initially reported 
in his December 1998 statement that the veteran probably had 
Buerger's Disease anywhere from "ten to fifteen years" 
(italics and emphasis added) prior to his initial amputation, 
meaning anywhere from 1974 to 1979-bearing in mind that he 
underwent his initial amputation in 1989, not in "1990" as 
indicated by Dr. Nunn.  And yet, Dr. Nunn later recanted of 
sort in his subsequent statement in August 1999, reporting 
the probable date of onset of the veteran's Buerger's Disease 
as anywhere from "eight to ten years" (italics and emphasis 
again added) prior to his initial amputation, meaning 
anywhere from 1979 to 1981-again bearing in mind the veteran 
underwent his initial amputation in 1989, not in "1990" as 
indicated by Dr. Nunn.  And while this discrepancy in these 
dates may seem to be inconsequential to the veteran and the 
others who earnestly believe that he is entitled to have his 
claim reopened and service connection granted, the difference 
in these dates is much more significant when one takes into 
account the fact that they were given by the very same doctor 
who reportedly had treated the veteran rather extensively.  
And since Dr. Nunn gave one approximate date at one time, and 
another approximate date subsequently, that in turn speaks 
directly to the materiality of his opinion in terms of when 
the veteran initially developed his Buerger's Disease.  And 
it was the absence of any probative evidence of this, not 
whether he has the condition, which was the reason the RO 
denied his claim in January 1993.

The fact that Dr. Nunn misstated the date of the veteran's 
initial amputation (reporting "1990" instead of 1989) also 
suggest that he formed his opinion largely-if not entirely-
on an inaccurate factual premise and on the basis of the 
veteran's self-reported, but yet unsubstantiated, 
allegations.  Dr. Nunn did not indicate or otherwise suggest 
that he had conducted an independent review of the record, 
such as by actually reviewing or considering the veteran's 
service medical records (SMRs) prior to providing the 
opinion.  And despite the veteran's contentions to the 
contrary, his SMRs make absolutely no mention whatsoever, 
either by complaint or clinical finding, of any symptoms 
referable to either of his lower or upper extremities while 
in service.  Dr. Nunn also did not provide the rationale for 
his opinion in light of this.  Although the veteran alleges 
that there were several occasions during service, both while 
on regular active duty in the Army and while later on ACDUTRA 
in the Army National Guard, when he experienced pain in his 
right foot-albeit less severe than just prior to 
his amputation, requiring treatment from doctors, absenteeism 
from work, limitations on his level of activity, etc., none 
of this actually is reflected in any of the medical or 
personnel records concerning his military service.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" because there 
was no indication that the physician in question had reviewed 
the veteran's SMRs or any other relevant documents that would 
have enabled the physician to form an opinion on service 
connection on an independent basis.  And just as in this 
case, the VA had rejected the veteran's unsubstantiated 
allegations-which the physician nevertheless used as the 
basis for his opinion.  And more importantly, the Court 
stressed that it was not making a credibility determination 
by doing this, which, if the Court had, would in turn have 
violated their holding in the Justus decision-noting, 
instead, that the finding of immateriality was based on the 
physician's use of an inaccurate factual basis.  So inasmuch 
as this is virtually the same situation at hand, the claim 
for service connection for Buerger's Disease cannot be 
reopened.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).


II.  Entitlement to a TDIU

The veteran alleges that he is permanently and totally 
unemployable-and therefore entitled to a TDIU-because of 
the severity of his Buerger's Disease.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 
Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)-
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless-on an extra-schedular basis-upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a); 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income...."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991).  However, his advancing age, any impairment caused by 
conditions that are not service connected, and his prior 
unemployability status must be disregarded when determining 
whether he currently is unemployable.  38 C.F.R. § 4.16(a); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
where the court noted additionally that "[t]he sole fact 
that a claimant is unemployed is not enough" to warrant a 
TDIU  Id.

In this particular case, the Board need not discuss the 
veteran's level of education, his employment history, or his 
vocational attainment, as these factors relate to his 
employability (or even lack thereof) because he is alleging 
that he is not capable of substantially gainful employment 
because of a debilitating condition that is not service 
connected-namely, his Buerger's Disease.  Unfortunately, he 
does not have any service-connected disabilities, and by all 
indications-including the statements submitted by his 
private physician, Dr. Nunn, the residuals attributable to 
his Buerger's Disease (especially the amputations of his 
lower extremities) is the sole reason that he is totally 
disabled and unemployable.  So even acknowledging that he 
cannot work because of this condition still does not provide 
a legal basis for granting his claim for a TDIU.  38 C.F.R. 
§ 4.16(a); see also, Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (VA must be able to distinguish the extent of the 
veteran's impairment in earning capacity that is attributable 
to his service-connected disabilities, as opposed to other 
conditions that are not service connected).

In the absence of a service-connected disability, the veteran 
has failed to state a claim upon which relief can be 
granted-which is analogous to Rule 12(b)(6) of the Federal 
Rules of Civil Procedure.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, his appeal must be denied.

ORDER

The petition to reopen the claim for service connection for 
Buerger's Disease is denied.

The claim for a TDIU is denied.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

